PER CURIAM.
We find no error in the verdict or adjudication of guilt as to armed kidnapping, David v. City of Jacksonville, 534 So.2d 784 (Fla. 1st DCA 1988); Faison v. State, 426 So.2d 963 (Fla.1983); Estrada v. State, 400 So.2d 562 (Fla. 3d DCA 1981); Bass v. State, 380 So.2d 1181 (Fla. 5th DCA 1980); State v. Barber, 301 So.2d 7 (Fla.1974), but, the state correctly concedes error in the written sentence which fails to conform to the oral pronouncement of a twenty-seven year term of imprisonment with a three-year minimum mandatory, and we hereby amend the sentence to reflect that it is for twenty-seven years with a three-year minimum mandatory term, rather than a twenty-five year minimum mandatory.